            Case 1:20-cv-06833-CM Document 3 Filed 09/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LATOYA J. HARRIS,

                               Plaintiff,

                        -against-
                                                                      20-CV-6833 (CM)
 SONY ENTERTAINMENT; 50 CENT; DR. DRE;
 OPRAH WINFREY; MICHAEL JORDAN; SEAN                              ORDER OF DISMISSAL
 CARTER (JAY Z); P. DIDDY; SALT N’ PEPA;
 WENDY WILLIAMS; MARIAH CAREY;
 JERMAINE DUPRI; TONI BRAXTON,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this action against numerous celebrities, alleging that

during the past three decades, they have stolen her ideas and her identity. By order dated

September 17, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). The Court dismisses the complaint for the reasons set forth

below.

                                     STANDARD OF REVIEW

         The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
            Case 1:20-cv-06833-CM Document 3 Filed 09/17/20 Page 2 of 3




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Latoya Harris brings this complaint against a wide range of celebrities, including

basketball player Michael Jordan, musicians Mariah Carey, Toni Braxton, Sean Carter, P. Diddy,

and 50 Cent, and media executive Oprah Winfrey. Plaintiff contends that her claims arose from

1984 to the present, and she makes the following allegations:

        [They] are using my material within the industry to gain earnings for the[ir] career
        are making movies, songs and other things, and to do a defamation of character
        and talk about me within a business whereas they are gaining earning. They have
        been stealing information from me. Identity thiefing me thur a said person who
        they knew thru Fabulous the Rapper from Breevort Houses in Brooklyn, New
        York. The persons mention[ed] are gaining earnings of my material and are not
        paying me at all.

(ECF 2 at 6.)

        Plaintiff alleges that as a result of Defendants’ actions, she has suffered “sexual

harassment, defamation of character, abuse from the case itself and suffered injuries to me and

my child.” (Id. at 7.) 1




        1
        Plaintiff has a pending action against the Administration for Children’s Services, under
docket number 20-CV-6832; that action was filed the same day that she filed this complaint.

                                                   2
              Case 1:20-cv-06833-CM Document 3 Filed 09/17/20 Page 3 of 3




                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
